Citation Nr: 1446206	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file.

In March 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2014, the RO issued a rating decision granting service connection for right ear hearing loss, which had previously been on appeal after being denied by the RO's September 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with left ear hearing loss for VA purposes.

2.  Hypertension is not shown in service or within one year of service, and is not shown to be related to an in-service disease or injury, or to a service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Letters of October 2007 and September 2008 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a July 2014 supplemental statement of the case.

The Veteran's service treatment records and private treatment records have been obtained.  The Veteran did not identify any VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in August 2008 and May 2014.  As noted in the Board's May 2014 remand, the August 2008 VA medical opinion is inadequate because the examiner based his opinion on blood pressure readings taken while the Veteran was in the Reserves.  The May 2014 examinations for both the Veteran's left ear hearing loss and hypertension were based on an examination of the Veteran and a review of the claim file.  The record does not reflect that these examinations were inadequate for VA purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

I. Principles of Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted during active military service.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

II. Left Ear 

The Veteran seeks service connection for left ear hearing loss due to in-service acoustic trauma.  In statements and testimony, the Veteran testified that he served as a forward observer providing coordinates for other soldiers to fire weapons.  He stated that he noticed a decrease in his hearing acuity in the early 1970s.  The Veteran also testified that he was prescribed a hearing aid for his right ear in 2013.






The Veteran's February 1969 entrance exam audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
15
15
X
5

On a Report of Medical History dated December 1971, the Veteran denied a history of hearing loss and ear troubles.  On separation examination in December 1971 audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
30
20
30
X
30

After service, the results of a May 2014 VA audiogram were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
LEFT
30
30
25
20
20
94

The VA audiologist diagnosed the Veteran with sensorineural hearing loss.

III. Left Ear Analysis

The first required element of a successful service connection claim is a current disability. 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  
While the evidence of record indicates that the Veteran suffers from impaired hearing in his left ear, there is no evidence of record that the Veteran's left ear hearing impairment qualified as a disability for VA purposes at any time during the appeal period.

To the extent that the Veteran's allegation of entitlement to service connection is a statement that he has a current diagnosis of left ear hearing loss for VA purposes, he is not competent to provide such a diagnosis.  See Jandreau v. Shinseki, 23 Vet. App. 12 (2009).  Hearing loss for VA purposes requires medical expertise and a clinical examination.  Id.  As the lay evidence is not competent evidence and as there is no competent medical evidence of a current left ear hearing disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for a left ear hearing disability; there is no doubt to be resolved; and service connection is not warranted.

IV. Hypertension 

The Veteran seeks service connection for hypertension.  He maintains that he had high blood pressure prior to entering active duty. 

The Veteran reported a history of high blood pressure on his Report of Medical History in February 1969 in conjunction with his entrance examination.  The examining physician noted that the Veteran experienced elevated blood pressure readings a month ago, but that his results were currently normal.  Entrance examination blood pressure was measured at 138/88.  

The Veteran reported a history of high blood pressure on his Report of Medical History in December 1971 in conjunction with his separation examination.   Diastolic blood pressure reading was 82.  The systolic blood pressure reading was undecipherable; however, the examiner noted that the Veteran's heart and vascular system were both normal.

The Veteran's reserve records reveal an elevated blood pressure reading of 142/92 in February 1984.  Blood pressure readings taken in July 1979, March 1988, and July 1992 were within normal limits.

Private treatment records from New Bern Family Practice Center reveal an elevated blood pressure reading of 120/90 in July 1988.  Additional blood pressure readings taken in July 1995, November 1999, December 1999, February 2000, and October 2000 reveal elevated blood pressure readings.  In December 2002, the Veteran's blood pressure reading was 164/150 and he was diagnosed with hypertension.  It was recommended that he undergo weight loss, increase exercise, and start medication.

On VA examination in May 2004, the physician opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The physician reviewed the medical evidence of record and noted that, despite the Veteran's in-service reports regarding a history of high blood pressure, there was no documented record that the Veteran was diagnosed or treated for hypertension at any time during his active service.  On entrance and discharge examination, no defects were noted; the first documented diagnosis of hypertension was made during a December 2002 medical visit.

Service medical records contain no complaints, treatment, findings or diagnosis of hypertension.

The VA physician at the May 2014 VA examination noted the Veteran's in-service reports of high blood pressure, but found no record of the Veteran being diagnosed or treated for hypertension during service.  The VA physician specifically noted that the Veteran's blood pressure was recorded as within normal limits on entrance.  Likewise, although the Veteran continued to report a history of high blood pressure on discharge from active service, his discharge examination revealed no defects.

There is also no evidence of hypertension becoming manifest to a degree of ten percent or more within the first year after service. 38 C.F.R. §§ 3.307, 3.309.   The first diagnosis of hypertension is not shown until December 2002.  Blood pressure readings at that time were 164/150.  Additionally, the Veteran does not claim, and the evidence does not suggest, that his diagnosed hypertension is proximately due to or aggravated by any service-connected disability.

While the Veteran believes that he has hypertension that is related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on diagnosis or etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

None of the medical evidence suggests a link between any current hypertension, and any incident of service.  The May 2014 VA opinion concluded that the Veteran's hypertension was less likely than not incurred in, due to, or caused by service.  The opinion was based on rationale consistent with the evidence of record.  There are no opinions or other competent evidence to the contrary.

The preponderance of the evidence is against the claim for service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted. 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


